Exhibit 10.4



NUANCE COMMUNICATIONS, INC.
RETENTION AGREEMENT
This Retention Agreement (the “Agreement”) is made and entered into by and
between Janet Connor (“Executive”) and Nuance Communications, Inc., a Delaware
corporation (the “Company”), effective as of November 12, 2013 (the “Effective
Date”).
WHEREAS, Executive and the Company entered into a letter agreement dated March
29, 2010 (the “Offer Letter”) and a Change of Control and Severance Agreement
(the “Change of Control Agreement”) dated on or about the date hereof.
WHEREAS, the Executive and the Company intend this Agreement to replace the
severance provisions of the Offer Letter with an enhanced severance and
retention package during the duration of this Agreement, but that the Offer
Letter shall continue in full force and effect independent of this Agreement
except as expressly provided herein.
WHEREAS, the Executive and the Company further intend that Executive be eligible
to receive termination benefits under this Agreement or, if more favorable to
the Executive, under the Change of Control Agreement, in the event Executive’s
employment is terminated under certain circumstances following a change of
control transaction during the term of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the Company and Executive hereby agree as follows:
1. Term of Agreement. The term of this Agreement will commence on the Effective
Date and continue through September 30, 2014 (the “Term”). Notwithstanding the
foregoing, if Executive provides timely notice of a Constructive Termination to
the Company when there are fewer than ninety (90) days remaining in the Term,
the Term will extend automatically through the end of the Transition Period. At
the end of the Term, including any automatic extension of the Term throughout
the Transition Period, the Executive’s rights, including without limitation, the
right to severance pay upon an involuntary termination of employment or upon a
Change of Control shall remain in full force and effect under the Offer Letter
as amended by the Change of Control Agreement.
2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise specifically provided under the terms of a written
employment agreement between the Company and Executive.
3. Involuntary Termination Benefits.
(a)    If Executive’s employment is terminated by the Company other than for
Cause, then Executive will be given at least a 90-day notice period that, at the
discretion of the Company, may require the Executive to either work or not work
during such 90-day notice
period. Upon Executive’s involuntary termination of employment without Cause,
subject to Section 4, Executive shall receive from the Company:
(i) Salary Severance. A lump sum severance payment equal to one hundred percent
(100%) of Executive’s annual base salary as in effect immediately prior to the
termination date.
(ii) Prorated Target Bonus. A lump sum payment equal to Executive’s annual
target bonus for the fiscal year of termination, with the amount based on bonus
funding due to achievement of Company performance goals and prorated for
Executive’s period of employment during such fiscal year by multiplying the
annual target bonus by a fraction, the numerator of which shall be the number of
days during the fiscal year Executive remained employed by the Company and the
denominator of which shall be 365. The prorated target bonus will be paid at the
same time as fiscal year target bonuses are paid to other Company employees for
such year, but no later than 2-1/2 months following the end of the Company
fiscal year in which Executive’s employment terminates.
(iii) Accelerated Vesting of Equity Awards.
(1)Executive's December 17, 2012 award (“RSU Award”) of 37,500 time-vested
restricted stock units will be accelerated as of the termination date. Such
accelerated units shall be paid in the same form as they would otherwise be paid
under the terms of the RSU Award.
(2)Vesting of Executive’s award of 37,500 performance-vested restricted stock
units, granted December 17, 2012 and vesting on September 30, 2014, will be
deemed achieved and accelerated upon termination. If employed

1

--------------------------------------------------------------------------------



for the full fiscal 2014 period, than Executive will vest shares based on final
fiscal year 2014 achievement of the performance targets on date of
determination.
(iv) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and/or Executive’s eligible dependants, as
determined under the terms of the Company plan, within the time period
prescribed pursuant to COBRA, the Company will pay directly on Executive’s
behalf the COBRA premiums (at the coverage levels in effect immediately prior to
Executive’s termination) for a period of twelve (12) months from the date of
termination.
(b)    Constructive Termination; Transition Period.    If a Constructive
Termination occurs and Executive provides written notice to the Company of
Constructive Termination within thirty (30) days of such event, the following
shall apply:
(i) Transition Period. Executive shall continue to perform services for the
Company under employment terms in effect prior to the Constructive Termination
event, from the notice date through sixty (60) days from the notice date, or
such earlier termination date as specified by the Company (such period, the
“Transition Period”). If, during the first thirty (30) days of the Transition
Period, the Company cures the Constructive Termination condition, then Executive
shall not be entitled to receive severance payments under this Section 3(b).
(ii) Constructive Termination Benefits. If Executive remains employed with the
Company through the end of the Transition Period, then on such date Executive’s
employment shall terminate, which will be deemed an involuntary termination by
the Company without Cause, and, subject to Section 4, Executive will receive the
payments and benefits from the Company described in Section 3(a).
(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) due to Executive’s voluntary resignation, or
(ii) for Cause by the Company, then Executive will not be entitled to receive
severance and other benefits except for those, if any, as may be available under
the Company’s severance and other benefit plans and policies, as then in effect.
(d)    Accrued Amounts; Indemnification by Company. Without regard to the reason
for, or the timing of, Executive’s termination of employment, the Company shall
pay Executive: (i) any unpaid base salary due for periods prior to the date of
termination, (ii) accrued and unused vacation, as required under applicable
Company policy, (iii) all benefits due to Executive and Executive’s dependents
under the terms of the Company’s employee benefit plans, and (iv) all expenses
incurred by Executive in connection with the business of the Company prior to
the date of termination in accordance with the Company’s business expense
reimbursement policy, including Executive’s accrued but unpaid housing allowance
and expenses to cover personal travel home (reimbursed subject to the allowable
cap of $10,000 per quarter). These payments shall be made promptly upon
termination and within the period of time mandated by law. In addition, after
the date of Executive’s termination, the Company will continue to provide
Executive with indemnification for matters relating to the period of Executive’s
employment with the Company, to the maximum extent permitted by applicable law
and the Company’s Articles of Incorporation as in effect on Executive’s date of
hire or Bylaws as in effect on Executive’s date of hire, including, if
applicable, any directors and officers insurance policies, on terms no less
favorable than those provided to any other former Company executive officers or
directors. The Company’s obligation to indemnify Executive shall survive
termination of this Agreement.
(e)    Exclusive Remedy. In the event of termination of Executive’s employment
as set forth in Section 3 of this Agreement during the Term, including automatic
extensions, the severance provisions of Section 3 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, whether at law, tort or contract, in equity.
This Agreement will supersede the severance provisions of the Offer Letter and
the Change of Control Agreement during the Term, except as provided by Section
7(c). In no event will Executive be entitled to severance benefits under both
the Offer Letter or Change of Control Agreement and this Agreement.
4.    Conditions to Receipt of Severance
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims on a reasonable and
customary form acceptable to the Company (the “Release”), which must become
effective and irrevocable no later than the sixtieth (60th) day following
Executive’s termination of employment (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline, Executive
will forfeit any right to severance payments or benefits under this Agreement.
(b)    Proprietary Information and Non-Competition Agreement. Executive hereby
reaffirms Executive’s continuing obligations under the confidential information,
non-competition and non-solicitation agreement between Executive and the Company
(the “Non-Competition Agreement”). Executive’s receipt of any severance payments
or benefits under Section 3 will be subject to Executive continuing to comply
with the Non-Competition Agreement.

2

--------------------------------------------------------------------------------



5.    Section 409A.
(a)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A. In addition, if Executive is a “specified employee”
within the meaning of Section 409A at the time of Executive’s separation from
service (other than due to death), then the Deferred Payments, if any, that are
payable within the first six (6) months following Executive’s separation from
service, will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
(b)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Agreement.
(c)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of this Agreement.
(d)The foregoing provisions are intended to comply with, or be exempt from, the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to so comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section 409A.
In no event will the Company reimburse Executive for any taxes that may be
imposed on Executive as a result of Section 409A.
6.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)Cause. “Cause” means Executive’s employment with the Company is terminated
after the CEO of the Company has found any of the following to exist: (i)
Executive’s act of dishonesty or fraud; (ii) Executive’s breach of the fiduciary
duty or duty of loyalty owed to the Company, or breach of the duty to protect
the Company’s confidential and proprietary information, (iii) Executive’s
conviction of a felony or a crime involving fraud, embezzlement, dishonesty,
misappropriation of funds or any other act of moral turpitude, (iv) Executive’s
gross negligence or misconduct in the performance of her duties, (v) Executive’s
breach of this Agreement or written policies of the Company; (vi) Executive’s
engagement in conduct or activities that result or will potentially result in
negative publicity or public disrespect, contempt or ridicule of the Company or
are detrimental to the business reputation of the Company; (vii) Executive’s
failure to abide by the lawful directives of the Company; or (viii) Executive’s
death or absence from work due to disability for a period in excess of ninety
(90) days in any twelve month period, to the extent consistent with the
applicable requirements of federal and state disability law.
(b)Change of Control. “Change of Control” will mean the occurrence of any of the
following events (other than in connection with a management led going private
transaction):
(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company's then outstanding voting
securities;
(ii)the consummation by the Company of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or

3

--------------------------------------------------------------------------------



(iii)the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets (it being understood that the sale or
spinoff of one or more divisions of the Company shall not constitute the sale or
disposition of all or substantially all of the Company’s assets).
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)    Code. “Code” means the Internal Revenue Code of 1986, as amended.
(d)    Constructive Termination. “Constructive Termination” means, without
Executive’s express written consent, (i) a material reduction in Executive’s
base salary (except for a uniform salary reduction applicable to Company
officers generally), provided that a reduction of less than five percent (5%)
will not be deemed a material reduction); or (ii) a change in Executive’s
position resulting in Executive ceasing to be the head of any division of the
Company. In order for an event to qualify as Constructive Termination, Executive
must first provide the Company written notice of Constructive Termination within
thirty (30) days of the initial existence of the grounds for Constructive
Termination and the Company shall have failed to cure during the thirty (30) day
period following receipt of Executive’s notice.
(e)    Deferred Payments. “Deferred Payments” means any severance pay or
benefits to be paid or provided to Executive, if any, pursuant to this Agreement
that, in each case, when considered together, and any other severance payments
or separation benefits that, in each case, when considered together, are
considered deferred compensation under Section 409A.
(f)    Section 409A. “Section 409A” means Section 409A of the Code and the final
Treasury Regulations and any official Internal Revenue Service guidance
promulgated thereunder.
(g)    Section 409A Limit. “Section 409A Limit” means two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
7.    Successors.
(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(c)    Change of Control. Notwithstanding anything to the contrary in this
Agreement, in the event there is a Change of Control during the Term, including
any automatic extension, and Executive incurs a termination of employment
qualifying for severance, then Executive will receive the greater of the
severance benefits payable under the terms of this Agreement or the severance
benefits payable under the terms of the Change of Control Agreement.
8.    Notice.
(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the General Counsel of the Company.
(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Constructive Termination will be communicated by a notice of
termination to the other party hereto given in accordance with Section 8(a) of
this Agreement.

4

--------------------------------------------------------------------------------



Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated.
(c)Notice Period. The Company will provide Executive with a ninety (90) day
advance notice of a termination of Executive’s employment without Cause,
provided in accordance with Section 8(a) of this Agreement, or payment of
additional salary severance equal to ninety (90) days of Executive’s base salary
in lieu of such notice period, payable at the same time and subject to the same
conditions as salary severance under Section 3(a).
9.    Timing of Benefits. Subject to Section 5 of this Agreement, severance
payments (including delivery of shares for accelerated equity awards) provided
pursuant to this Agreement shall be paid or provided as soon as practicable
after the 60th day following Executive’s separation from service and no later
than the 90th day following Executive’s separation from service (but within
2-1/2 months following the year of Executive’s separation from service), subject
to Executive’s compliance with requirements of Section 4. Notwithstanding the
foregoing provisions of this paragraph, company payment of COBRA premiums
provided in Section 3(a)(iv) will be made on the existing payment schedule for
COBRA premiums and the prorated target bonus payment will be made as provided in
Section 3(a)(ii).
10. Miscellaneous Provisions.
(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by the CEO of the Company. No waiver by either party
of any breach of, or of compliance with, any condition or provision of this
Agreement by the other party will be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement, along with the Employee Proprietary
Information, Inventions, and Non-Competition Agreement dated April 1, 2010, the
Offer Letter and Change of Control Agreement, to the extent referenced herein,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.
(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the Commonwealth of
Massachusetts (with the exception of its conflict of laws provisions). Any
claims or legal actions by one party against the other arising out of the
relationship between the parties contemplated herein (whether or not arising
under this Agreement) will be commenced or maintained in any state or federal
court located in the jurisdiction where the Company headquarters is located, and
Executive and the Company hereby submit to the jurisdiction and venue of any
such court.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature Page to Follow]

5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY
NUANCE COMMUNICATIONS, INC.
 
 
 
By:  /s/ Paul A. Ricci                                                        
 
Title: Chairman, Chief Executive Officer                         
 
Date: _________________________________________
 
 
EXECUTIVE
By:     /s/ Janet Connor                                                        
 
Title: Executive Vice President and General Manager, Healthcare
Division                                                             


 
Date: _________________________________________




6